Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the *454parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendants’ petition for certification to appeal from the judgment of the Appellate Court; Petronella v. Venture Partners, Ltd., 60 Conn. App. 205, 758 A.2d 869 (2000); limited to the following issue: “Were the defendants employers for purposes of General Statutes § 31-72 and thereby liable for wages due employees that were earned prior to the defendants’ involvement with the employer corporation?” Petronella v. Venture Partners, Ltd,., 255 Conn. 909, 763 A.2d 1035 (2000).